Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 1 of 21




                            CROWSON

                                  vs

                   WASHINGTON COUNTY



                         JON WORLTON

                           April 16, 2018
                  Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 2 of 21
                                                         CROWSON vs WASHINGTON COUNTY
      April 16, 2018                                                              Jon Worlton
                                                                                           1
·1·   · · · IN THE UNITED STATES DISTRICT COURT
·2·   · FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
·3·   · · · · · · · · · · *· * *
·4·   MARTIN CROWSON,· · · · )
· ·   · · · · · · · · · · · ·)
·5·   · · · ·Plaintiff,· · · )
· ·   · · · · · · · · · · · ·)· Case No. 2:15-cv-00880
·6·   · ·vs.· · · · · · · · ·)
· ·   · · · · · · · · · · · ·)· Deposition of:
·7·   WASHINGTON COUNTY,· · ·)
· ·   et al.,· · · · · · · · )· JON WORLTON
·8·   · · · · · · · · · · · ·)
· ·   · · · ·Defendants.· · ·)
·9
· ·   · · · · · · · · · · *· *          *
10

11

12
· · · · · · · · · · April 16, 2018
13
· · · · · · · · · · · 12:40 p.m.
14

15
· · · · · WASHINGTON COUNTY TREASURER OFFICE
16· · · · · · 197 East Tabernacle Street
· · · · · · · · · ·St. George, Utah
17

18

19· · · · · · · · · · · ·*· *            *

20· · · · · · · · · Linda Van Tassell
· · · · · · - Registered Diplomate Reporter -
21· · · · · · ·Certified Realtime Reporter

22

23

24

25


                                   Linda Van Tassell, CRR, RMR, RDR
                                    DepomaxMerit Litigation Services                        YVer1f
            Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 3 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                         2                                            3
·1·   ·   · ·   · ·   · · · · ·A P P E A R A N C E S                 ·1· · · · · · · · · · P R O C E E D I N G S
·2·   ·   For   the   Plaintiff:· · ·Ryan J. Schriever
· ·   ·   · ·   · ·   · · · · · · · ·SCHRIEVER LAW FIRM              ·2· · · · · · · · · · · · ·JON WORLTON,
·3·   ·   · ·   · ·   · · · · · · · ·51 East 800 North               ·3· · ·called as a witness on behalf of the plaintiff,
· ·   ·   · ·   · ·   · · · · · · · ·Spanish Fork, Utah· 84660
·4                                                                   ·4· · ·being duly sworn, was examined and testified as
· ·   ·   For the Defendant· · · Frank D. Mylar                      ·5· · ·follows:
·5·   ·   Washington County:· · ·MYLAR LAW, PC
· ·   ·   · · · · · · · · · · · ·2494 Bengal Boulevard               ·6· · · · · · · · · · · · ·EXAMINATION
·6·   ·   · · · · · · · · · · · ·Salt Lake City, Utah· 84121         ·7· · ·BY MR. SCHRIEVER:
·7·   ·   For the Defendant· · · Gary T. Wight
· ·   ·   Larrowe:· · · · · · · ·KIPP & CHRISTIAN                    ·8· · · · · ·Q.· ·Would you please state your full name
·8·   ·   · · · · · · · · · · · ·10 Exchange Place, 4th Floor        ·9· · ·for the record.
· ·   ·   · · · · · · · · · · · ·Salt Lake City, Utah· 84111
·9                                                                   10· · · · · ·A.· ·Jon Worlton.
· ·   · Also Present:· · · · · Brian Graf                            11· · · · · ·Q.· ·How do you spell Jon?
10
· ·   · · · · · · · · · · · · ·*· *       *
                                                                     12· · · · · ·A.· ·J-o-n.
11                                                                   13· · · · · ·Q.· ·And Worlton?
· ·   · · · · · · · · · · · · I N D E X
12
                                                                     14· · · · · ·A.· ·W-o-r-l-t-o-n.
· ·   · EXAMINATION· · · · · · · · · · · · · · · · · · ·PAGE         15· · · · · ·Q.· ·What's your date of birth?
13
· ·   · By Mr. Schriever· · · · · · · · · · · · · · · · · ·3
                                                                     16· · · · · ·A.· ·8-5-66.
14                                                                   17· · · · · ·Q.· ·Where do you currently reside?
· ·   · By Mr. Wight· · · · · · · · · · · · · · · · · · · 50         18· · · · · ·A.· ·St. George.
15
16                                                                   19· · · · · ·Q.· ·And what's your current phone number?
17                                                                   20· · · · · ·A.· ·435 --
18
19                                                                   21· · · · · · · · MR. MYLAR:· I'm going to object.· You
20                                                                   22· · ·can get his work phone number but --
21
22                                                                   23· · · · · · · · MR. SCHRIEVER:· Work phone number is
23                                                                   24· · ·fine.
24
25                                                                   25· · · · · · · · MR. MYLAR:· I don't want anyone who

                                                                 4                                                            5
·1· · ·works in law enforcement to have to give their                ·1· · · · · ·A.· ·Yes.
·2· · ·personal phone number out.                                    ·2· · · · · ·Q.· ·Were you named in your official capacity
·3· · · · · · · · THE WITNESS:· Thank you.                           ·3· · ·at that time or was it -- let me back up.· That's a
·4· · · · · ·A.· ·(435) 656-6646.                                    ·4· · ·bad question.· Was it a prison case as well?
·5· · · · · ·Q.· ·What is your job?                                  ·5· · · · · ·A.· ·Yes.
·6· · · · · ·A.· ·I am the health services administrator             ·6· · · · · ·Q.· ·Do you know what the resolution of that
·7· · ·at the Washington County Jail.                                ·7· · ·case was?
·8· · · · · ·Q.· ·Okay.                                              ·8· · · · · ·A.· ·I don't.· I think it was dismissed but
·9· · · · · ·A.· ·I also take care of mental health                  ·9· · ·I'm not positive about that.
10· · ·problems and concerns.                                        10· · · · · ·Q.· ·The deposition, just by way of reminder,
11· · · · · ·Q.· ·Okay.· Have you ever had a deposition              11· · ·is an opportunity for us to ask you questions under
12· · ·taken before?                                                 12· · ·oath about your memory of the events and facts as
13· · · · · ·A.· ·Yes.                                               13· · ·you know them.· If you don't have memory or if you
14· · · · · ·Q.· ·How many times?                                    14· · ·don't know what happened, you can tell me that.
15· · · · · ·A.· ·One time prior.                                    15· · · · · ·A.· ·Okay.
16· · · · · ·Q.· ·When was that?                                     16· · · · · ·Q.· ·I don't know is a perfectly fine answer.
17· · · · · ·A.· ·Ten years.                                         17· · ·I may ask follow-up questions to try to jog your
18· · · · · ·Q.· ·Do you know what the case was, who was             18· · ·memory on some things but I'm not trying to harass
19· · ·involved in the case?                                         19· · ·you if I do that.· We're just trying to find out
20· · · · · ·A.· ·As far as --                                       20· · ·what you know and what you may be able to testify to
21· · · · · ·Q.· ·As far as parties?                                 21· · ·if you were called to court.· Does that make sense?
22· · · · · ·A.· ·The case name was Boyett.                          22· · · · · ·A.· ·Uh-huh.
23· · · · · ·Q.· ·How do you spell that?                             23· · · · · ·Q.· ·Along those same lines, I am really just
24· · · · · ·A.· ·B-o-y-e-t-t.                                       24· · ·after the facts.· If I ask you a question that calls
25· · · · · ·Q.· ·Was that down here in Washington County?           25· · ·for you to speculate or guess, just tell me that and

                                                 Linda Van Tassell, CRR, RMR, RDR
                                                  DepomaxMerit Litigation Services                                                 YVer1f
            Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 4 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                         6                                            7
·1· · ·we'll try to rephrase it so that it's not you         ·1· · ·system.· It's essentially a client, so our patient's
·2· · ·filling in the blanks, so it's actually factual       ·2· · ·chart.· It's subdivided and there are a number of
·3· · ·answers.                                              ·3· · ·different ways.
·4· · · · · ·A.· ·Okay.                                      ·4· · · · · ·Q.· ·Does it look like a table or a
·5· · · · · ·Q.· ·I don't anticipate your deposition will    ·5· · ·spreadsheet?
·6· · ·be very long but, if you need to take a break for     ·6· · · · · ·A.· ·It's a web-based program.
·7· · ·any reason at any time, that's fine as well.· Just    ·7· · · · · ·Q.· ·Have you seen it printed off?
·8· · ·let us know and we can take a break.                  ·8· · · · · ·A.· ·Yes, I have.· It does not look anything
·9· · · · · ·A.· ·Okay.                                      ·9· · ·like that but that's the information.
10· · · · · ·Q.· ·Have you reviewed any documents in         10· · · · · ·Q.· ·I'm looking here, and we'll identify it
11· · ·preparation for your deposition?                      11· · ·for sake of the record, Washington Crowson 0501.
12· · · · · ·A.· ·Yes, I have.                               12· · ·What you looked at does not look like this?
13· · · · · ·Q.· ·What have you reviewed?                    13· · · · · ·A.· ·Well, the physical look does not.· The
14· · · · · ·A.· ·I went back and looked at the medical      14· · ·information is the same.
15· · ·record that's involved in this case.                  15· · · · · ·Q.· ·The information you looked at is the
16· · · · · ·Q.· ·Anything else?                             16· · ·information contained on documents like this?
17· · · · · ·A.· ·I reviewed the schedule, so just looking   17· · · · · ·A.· ·Correct.
18· · ·at who was working and the days that were in          18· · · · · ·Q.· ·Okay.· I want to get the schedule just
19· · ·question or seemed to be.                             19· · ·to look at who was working that day.
20· · · · · ·Q.· ·And the medical record, what does that     20· · · · · ·A.· ·Uh-huh.
21· · ·look like that you reviewed?                          21· · · · · ·Q.· ·Did you look at nurses that were working
22· · · · · ·A.· ·What do you mean by that?                  22· · ·that day?
23· · · · · ·Q.· ·Well, I don't know because I'm trying to   23· · · · · ·A.· ·Yes.
24· · ·use your words.                                       24· · · · · ·Q.· ·What about correctional officers?
25· · · · · ·A.· ·We used an electronic record keeping       25· · · · · ·A.· ·No.

                                                        8                                                             9
·1· · · · · ·Q.· ·What date range did you look at?           ·1· · ·record.
·2· · · · · ·A.· ·I don't remember.· It was June 2014.       ·2· · · · · ·Q.· ·Do you see anywhere in Mr. Crowson's
·3· · · · · ·Q.· ·The medical record, when you pull that     ·3· · ·file where there had been medical records requested
·4· · ·up, can you pull it up by inmate's name?              ·4· · ·from another facility?
·5· · · · · ·A.· ·Yes.                                       ·5· · · · · ·A.· ·I did not look at the document section
·6· · · · · ·Q.· ·And did it have -- for example, this       ·6· · ·of the file, so I didn't see that.· I don't
·7· · ·page that we looked at had an entry for March 11,     ·7· · ·remember.
·8· · ·2013 all the way down to November 6, 2014.· Is it     ·8· · · · · ·Q.· ·In the printouts that we have like I
·9· · ·all of the dates that that inmate was seen as a       ·9· · ·showed you, would the document requests show up in
10· · ·patient during their time at Purgatory?               10· · ·those tables?
11· · · · · ·A.· ·Yes.                                       11· · · · · ·A.· ·No, it wouldn't show up in -- not
12· · · · · ·Q.· ·Do you see any records from other          12· · ·necessarily.· Sometimes a nurse will document in
13· · ·facilities such as the Draper prison or anything      13· · ·their chart notes that they've requested records.
14· · ·like that?                                            14· · ·Sometimes not.· So I don't know that it would
15· · · · · ·A.· ·No.                                        15· · ·necessarily show up in the chart.
16· · · · · ·Q.· ·Not Gunnison either?                       16· · · · · ·Q.· ·What's the name of the program that you
17· · · · · ·A.· ·No.· Unless we -- well, we request         17· · ·guys use to keep track of medical treatment?
18· · ·records but not usually from the two state prisons.   18· · · · · ·A.· ·CorEMR.· Cor for correctional and then
19· · · · · ·Q.· ·When you request records, where do you     19· · ·EMR for electronic medical record.
20· · ·records?                                              20· · · · · ·Q.· ·When you pull up CorEMR, what does the
21· · · · · ·A.· ·Whenever somebody has been in treatment    21· · ·front page of that look like?
22· · ·so if they've been seen, for example, at the          22· · · · · ·A.· ·Physically or --
23· · ·volunteer clinic here in town, we would call them     23· · · · · ·Q.· ·Yeah.· On the computer screen.
24· · ·and ask for a copy of their records and that would    24· · · · · ·A.· ·Well, the initial screen is just a login
25· · ·be scanned into a document section of the medical     25· · ·screen so it's password protected and all those

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                  YVer1f
            Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 5 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        10                                           11
·1· · ·kinds of things.· And then the screen after that we    ·1· · ·for inside the correctional facility?
·2· · ·refer to as a dashboard.· It just contains a number    ·2· · · · · ·A.· ·Yes.· The way that those appointments
·3· · ·of different things that you can follow.· Has a        ·3· · ·work, at least today, is we have -- the program is
·4· · ·place for you to search for patient names, pull up a   ·4· · ·called TellMate.· It's an electronic system that the
·5· · ·specific patient chart.                                ·5· · ·inmates have access to in the housing units.· They
·6· · · · · ·Q.· ·Is there anyone at the jail other than      ·6· · ·fill out a request for medical services on that and
·7· · ·yourself and the nurses who have access to CorEMR?     ·7· · ·Liz transfers those written requests from that
·8· · · · · ·A.· ·One other.· We have a unit coordinator      ·8· · ·system into the medical system.· At the moment they
·9· · ·who schedules medical appointments and those kinds     ·9· · ·don't talk and so she essentially does a cut and
10· · ·of things.· She would have access to it as well.       10· · ·paste.
11· · · · · ·Q.· ·What's her name?                            11· · · · · ·Q.· ·I want to talk about your job and get
12· · · · · ·A.· ·Liz.· Elizabeth Jimenez.                    12· · ·sort of an overview of what it entails.
13· · · · · ·Q.· ·Does she schedule outside medical           13· · · · · ·A.· ·Okay.
14· · ·appointments?                                          14· · · · · ·Q.· ·First let's talk about your background.
15· · · · · ·A.· ·Uh-huh.                                     15· · ·What's your education?
16· · · · · ·Q.· ·Is that yes?                                16· · · · · ·A.· ·I'm a social worker.· I have a master's
17· · · · · ·A.· ·Yes.                                        17· · ·degree in social work.· I also have a clinical
18· · · · · ·Q.· ·That's the other thing I forgot to          18· · ·license, licensed clinical social worker.
19· · ·mention is it's so easy for us to say uh-huh or        19· · · · · ·Q.· ·How long have you worked for the jail?
20· · ·uh-uh.· That requires our court reporter to make an    20· · · · · ·A.· ·Eighteen-ish years.
21· · ·interpretation as to what we're saying.                21· · · · · ·Q.· ·You mentioned that part of your job is
22· · · · · ·A.· ·Okay.                                       22· · ·clinical and that you see inmates with mental or
23· · · · · ·Q.· ·So yes or no.· If I remind you, I'm not     23· · ·psychological issues.
24· · ·trying to be rude, I'm just trying to make a clear     24· · · · · ·A.· ·Correct.
25· · ·record.· Does Liz also schedule inmate appointments    25· · · · · ·Q.· ·And I've used two words there, mental or

                                                       12                                                            13
·1· · ·psychological.                                         ·1· · · · · ·A.· ·Yes.
·2· · · · · ·A.· ·Okay.                                       ·2· · · · · ·Q.· ·Patients who are withdrawing from other
·3· · · · · ·Q.· ·Do you view them differently or is there    ·3· · ·types of drugs?
·4· · ·a distinction between those two?                       ·4· · · · · ·A.· ·Yes.
·5· · · · · ·A.· ·I use them interchangeably.                 ·5· · · · · ·Q.· ·What percentage of your clinical time is
·6· · · · · ·Q.· ·Okay.· Then I will also use them            ·6· · ·spent with those type of people?
·7· · ·interchangeably.                                       ·7· · · · · ·A.· ·Probably a good part, 70 percent,
·8· · · · · ·A.· ·Okay.                                       ·8· · ·perhaps.· At this point in my career I work
·9· · · · · ·Q.· ·How much of your time is spent in           ·9· · ·primarily in booking which is where those folks are
10· · ·clinical practice at the jail?                         10· · ·so whether it's dealing directly with that or just
11· · · · · ·A.· ·Half to three quarters.· Depends on the     11· · ·needing to be aware that those issues may be
12· · ·workflow, I guess, and the people and the requests     12· · ·impacting what I'm seeing is a significant part.
13· · ·in the jail.                                           13· · · · · ·Q.· ·And you work in booking.· That means
14· · · · · ·Q.· ·It's my understanding, correct me if I'm    14· · ·you're one of the first people that people may see
15· · ·wrong, that you are not licensed to prescribe          15· · ·when they come into the jail, right?
16· · ·medication; is that correct?                           16· · · · · ·A.· ·The nurses would see them earlier than I
17· · · · · ·A.· ·That's correct.                             17· · ·do.
18· · · · · ·Q.· ·You provide counseling services.            18· · · · · ·Q.· ·Okay.
19· · · · · ·A.· ·That's correct.                             19· · · · · ·A.· ·Just because there's one of me and
20· · · · · ·Q.· ·And you also provide referrals to           20· · ·several nurses and more shifts.· But, yeah, in terms
21· · ·medical professionals where you've thought             21· · ·of interacting with them for mental health problems
22· · ·prescription intervention might be appropriate?        22· · ·and concerns, I would be one of the first.
23· · · · · ·A.· ·That's correct.                             23· · · · · ·Q.· ·What is the booking process when an
24· · · · · ·Q.· ·Do you deal with alcohol withdrawal         24· · ·inmate comes to jail?
25· · ·patients?                                              25· · · · · ·A.· ·Do you want the corrections piece of

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 6 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        14                                           15
·1· · ·that or the health services part of that?              ·1· · ·because of staffing issues we're not able to do
·2· · · · · ·Q.· ·I want to talk specifically about the       ·2· · ·that, but I would say within the first hour of
·3· · ·health services but if you know something about the    ·3· · ·arrival that most are seen by a nurse.· If the nurse
·4· · ·correctional aspect of it I would like you to share    ·4· · ·in their screening determines that there is need for
·5· · ·that with me as well.                                  ·5· · ·mental health screening or mental health services,
·6· · · · · ·A.· ·I don't know a lot about that.· There       ·6· · ·then they'll refer to me.
·7· · ·are probably people more qualified to talk about       ·7· · · · · ·Q.· ·Is that policy the same or different for
·8· · ·that than I am.· In short, if somebody is brought in   ·8· · ·people who are coming back?· For example, somebody
·9· · ·by an arresting agency, our staff interacts with       ·9· · ·coming back on a parole violation or probation
10· · ·them and places them in prebooking where the           10· · ·violation.
11· · ·exchange of custody takes place.· They search the      11· · · · · ·A.· ·It would be the same.
12· · ·inmate in, take custody of him and then there's        12· · · · · ·Q.· ·In this case Mr. Crowson was brought
13· · ·paperwork that goes along with that and then they're   13· · ·into the jail on June 11, 2014.
14· · ·housed in one of our intake cells.                     14· · · · · ·A.· ·Uh-huh.
15· · · · · ·Q.· ·Okay.· When you say, "our staff             15· · · · · ·Q.· ·I did not see any consent forms or
16· · ·interacts with them," did you mean specifically        16· · ·waiver forms for that particular date but I'll
17· · ·general staff or do you --                             17· · ·represent to you there are waiver forms from other
18· · · · · ·A.· ·Sheriff's office staff.                     18· · ·dates.· In reviewing the records for Mr. Crowson did
19· · · · · ·Q.· ·And then is it a matter of course that      19· · ·you see whether there was a waiver that he filled
20· · ·every incoming inmate is seen by either yourself or    20· · ·out or signed on July 11, 2014?
21· · ·a nurse?                                               21· · · · · ·A.· ·I'm not sure what you're referring to as
22· · · · · ·A.· ·Every inmate should be seen by a nurse      22· · ·far as a waiver goes.
23· · ·as they're coming into the jail.· We try to make       23· · · · · ·Q.· ·I'll show you what I'm talking about
24· · ·that happen as quickly as we can.· Often in            24· · ·here.· The title is Utah Department of Corrections
25· · ·prebooking when they're just arriving, sometimes       25· · ·Clinical Services Bureau Informed Refusal.

                                                       16                                                            17
·1· · · · · · · · MR. MYLAR:· Okay.· Can I just interject     ·1· · ·nurse can document observations and information from
·2· · ·here?                                                  ·2· · ·like a probable cause statement or those kinds of
·3· · · · · · · · MR. SCHRIEVER:· Yes.                        ·3· · ·things.· It just gives us information.· If they
·4· · · · · · · · MR. MYLAR:· It says these are department    ·4· · ·refuse to answer specific questions about their
·5· · ·of corrections.· This isn't a document that we gave    ·5· · ·medical history I would say it would be documented
·6· · ·you.                                                   ·6· · ·there.
·7· · · · · · · · MR. SCHRIEVER:· This would have come        ·7· · · · · ·Q.· ·And that would be part of the intake
·8· · ·from another prison facility.                          ·8· · ·form?
·9· · · · · · · · MR. MYLAR:· Yeah.                           ·9· · · · · ·A.· ·Correct.
10· · · · · ·Q.· ·Okay.· Do you guys have a form that         10· · · · · ·Q.· ·Is there anywhere else that it's
11· · ·looks like this?                                       11· · ·recorded other than the intake form?
12· · · · · ·A.· ·That looks to be a form that we have        12· · · · · ·A.· ·It may be documented in the chart notes.
13· · ·somebody fill out if they refuse treatment.· The       13· · ·That would be just a difference in the individual
14· · ·doctor recommends that, "You ought to take whatever    14· · ·nurse's practice.
15· · ·prescription or you ought to do something," they       15· · · · · ·Q.· ·So not a uniform policy as to how to
16· · ·say, "We don't want to do it," we have a form          16· · ·handle that.
17· · ·similar to that.                                       17· · · · · ·A.· ·Right.· Mostly I would expect it would
18· · · · · ·Q.· ·Do you have a form that people fill out     18· · ·be on the medical intake form.
19· · ·when they come in, for example, if you want to take    19· · · · · ·Q.· ·What is the purpose of the meeting
20· · ·a medical history and they don't want that, would      20· · ·with -- I'll call them medical professionals,
21· · ·they fill that out?                                    21· · ·meaning you or the nurses, but the medical
22· · · · · ·A.· ·We don't have a form like that that we      22· · ·professional meeting with the inmate in the first
23· · ·use.· Usually if that were to happen we would likely   23· · ·hour of booking?
24· · ·document that on the intake form itself.· And then     24· · · · · ·A.· ·It's a screening to determine whether
25· · ·in part of that form there are places where the        25· · ·there are obvious medical problems or concerns that

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 7 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        18                                           19
·1· · ·need to be dealt with right then.· That would          ·1· · · · · ·Q.· ·Did you review the intake form for
·2· · ·include gathering information about medication,        ·2· · ·Martin Crowson in June of 2014?
·3· · ·those kinds of things.                                 ·3· · · · · ·A.· ·Yes, I believe I did.· I don't remember
·4· · · · · ·Q.· ·Is there any way to say how long that       ·4· · ·for sure.
·5· · ·typically takes to do?                                 ·5· · · · · ·Q.· ·When did you review those documents?
·6· · · · · ·A.· ·Five minutes to maybe 15 at the most. I     ·6· · · · · ·A.· ·It would have been last week.
·7· · ·think it's usually a very short interview.             ·7· · · · · ·Q.· ·As you sit here today was there anything
·8· · · · · ·Q.· ·Is there a part of that process by which    ·8· · ·that stood out in your mind on that form that
·9· · ·the inmate is asked to give a medical history?         ·9· · ·grabbed your attention?· Was there anything
10· · · · · ·A.· ·Yes.                                        10· · ·significant?
11· · · · · ·Q.· ·And what's the medical history question     11· · · · · ·A.· ·There was not.
12· · ·or questions?                                          12· · · · · ·Q.· ·We talked a little bit about your
13· · · · · ·A.· ·I would need to look at the form. I         13· · ·clinical practice and I'm not saying we're not going
14· · ·don't use that particular form enough to remember it   14· · ·to come back to that but I want to ask you about the
15· · ·by memory.                                             15· · ·other 50 to 25 percent of it, depending on your work
16· · · · · ·Q.· ·Do you ask inmates about recent             16· · ·flow.· What are your other job responsibilities at
17· · ·hospitalizations?                                      17· · ·the jail?
18· · · · · ·A.· ·I believe so but I would need to look at    18· · · · · ·A.· ·As a health services administrator?
19· · ·the form again to be sure but I believe that there     19· · · · · ·Q.· ·Yes.
20· · ·is a question about that.                              20· · · · · ·A.· ·I do the scheduling for our nursing
21· · · · · ·Q.· ·When you said the form, you mean intake     21· · ·staff.· I conduct performance evaluations and
22· · ·form?                                                  22· · ·reviews.· I coordinate with the medical director,
23· · · · · ·A.· ·Uh-huh.                                     23· · ·Dr. Larrowe.· I coordinate with dentists, with our
24· · · · · ·Q.· ·Is that yes?                                24· · ·health unit coordinator, I handle inmate complaints
25· · · · · ·A.· ·Yes.· Sorry.                                25· · ·and grievances.

                                                       20                                                            21
·1· · · · · ·Q.· ·What is the role of the medical             ·1· · ·people on sick call.· Anywhere from an hour to an
·2· · ·director?                                              ·2· · ·hour and a half.
·3· · · · · ·A.· ·Well, it's just like it sounds.· He         ·3· · · · · ·Q.· ·All right.· And then I imagine it's
·4· · ·would be responsible for the medical services in       ·4· · ·important that he maintain his availability by phone
·5· · ·creating treatment plans and making sure that they     ·5· · ·if there's an emergency?
·6· · ·have been followed as he intended them to, those       ·6· · · · · ·A.· ·That's correct.· He is available 24/7
·7· · ·kinds of things.                                       ·7· · ·by contract, either he or one of his staff, usually
·8· · · · · ·Q.· ·Does he have an office at the jail?         ·8· · ·it's a mid level practitioner, a PA or a nurse
·9· · · · · ·A.· ·No.· Well, he has an exam room where he     ·9· · ·practitioner.
10· · ·comes out that I suppose would double as an office.    10· · · · · ·Q.· ·Are you familiar with the CIWA
11· · ·It's a workstation where he does his charting and      11· · ·guidelines for alcohol and drug symptoms?
12· · ·then does his exams there.                             12· · · · · ·A.· ·I'm familiar with that protocol or that
13· · · · · ·Q.· ·Does he have a set schedule to come out     13· · ·form.· I know of it.· I couldn't tell you a great
14· · ·to the jail?                                           14· · ·deal about it other than its intended use is for
15· · · · · ·A.· ·Yes.                                        15· · ·people withdrawing from alcohol.· It's a
16· · · · · ·Q.· ·What is his schedule?                       16· · ·standardized protocol, as I understand it, for
17· · · · · ·A.· ·Let's see, I believe he's coming out        17· · ·looking at symptoms and being able to determine
18· · ·Tuesdays and Thursdays.· That again depends on the     18· · ·where somebody is at in the withdrawal process.
19· · ·need.· There are some weeks that he comes once a       19· · · · · ·Q.· ·CIWA, that's not something you
20· · ·week on one of those days.                             20· · ·personally use in your practice.
21· · · · · ·Q.· ·Okay.· Is there a time when he comes?       21· · · · · ·A.· ·No.
22· · · · · ·A.· ·Usually between seven and eight in the      22· · · · · ·Q.· ·Do you know if the nurses use it?
23· · ·morning.                                               23· · · · · ·A.· ·No, we don't use that as part of it.
24· · · · · ·Q.· ·Okay.· And how long does he stay?           24· · · · · ·Q.· ·You do not use it?
25· · · · · ·A.· ·Again that depends on the number of         25· · · · · ·A.· ·No.

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 8 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        22                                           23
·1· · · · · ·Q.· ·Let me ask you just more generally          ·1· · ·example, are they sweating, are they nauseated, are
·2· · ·background type stuff.· How much supervision do you    ·2· · ·they hallucinating, those kinds of things, those
·3· · ·have over what the nurses do and what protocols they   ·3· · ·type of symptoms.· They look at those as well.
·4· · ·follow?                                                ·4· · · · · ·Q.· ·Is it true in your experience that
·5· · · · · ·A.· ·That's I guess a divided responsibility,    ·5· · ·alcohol withdrawal symptoms usually start within 48
·6· · ·really.· But in terms of direct medical oversight,     ·6· · ·to 72 hours of the last drug taken?
·7· · ·determining how they practice, that's something that   ·7· · · · · ·A.· ·That's my understanding.
·8· · ·the doctor is responsible for.· To make sure that      ·8· · · · · ·Q.· ·Is it also your understanding that those
·9· · ·they're following the doctor's orders and following    ·9· · ·symptoms usually peak within 24 to 36 hours after
10· · ·policy and procedure, those kinds of things, that's    10· · ·onset?
11· · ·something that I do.· If the two cross, then I         11· · · · · ·A.· ·That's my understanding.
12· · ·consult with Dr. Larrowe.                              12· · · · · ·Q.· ·Let's talk about mental health issues
13· · · · · ·Q.· ·Do you know what protocol the nurses use    13· · ·for a second.
14· · ·to determine how to treat somebody for alcohol         14· · · · · ·A.· ·Okay.
15· · ·withdrawal symptoms?                                   15· · · · · ·Q.· ·Mr. Crowson was diagnosed with
16· · · · · ·A.· ·Yes.· What they look at specifically for    16· · ·encephalopathy.· Is that a brain condition that
17· · ·alcohol withdrawal, they monitor vital signs and       17· · ·you're familiar with?
18· · ·heart rate.· If there's a cutoff specifically to       18· · · · · ·A.· ·It is not.
19· · ·somebody's heart rate, they cross a specific           19· · · · · ·Q.· ·So you don't know what the signs or
20· · ·threshold, they begin a withdrawal protocol.           20· · ·symptoms of encephalopathy are?
21· · · · · ·Q.· ·Do you have an understanding as to          21· · · · · ·A.· ·No.
22· · ·whether they look at anything other than vital signs   22· · · · · ·Q.· ·If you're presented with a patient who
23· · ·or heart rate?                                         23· · ·has marked cognitive deficits, how do you determine
24· · · · · ·A.· ·Yeah.· Look at I'm sure the individual's    24· · ·whether they need to be hospitalized or whether you
25· · ·mental status, their physical presentation.· For       25· · ·would recommend hospitalization?

                                                       24                                                            25
·1· · · · · ·A.· ·How do I determine that?                    ·1· · ·you see?
·2· · · · · ·Q.· ·Yeah.                                       ·2· · · · · ·A.· ·Well, if they have cause for concern
·3· · · · · ·A.· ·Well, that's a really broad question.       ·3· · ·they may make a referral to either mental health or
·4· · ·Can you be more specific?                              ·4· · ·to the medical staff.
·5· · · · · ·Q.· ·Sure.                                       ·5· · · · · ·Q.· ·So it could be you or it could be to
·6· · · · · ·A.· ·There's lots of reasons an inmate may       ·6· · ·Dr. Larrowe?
·7· · ·have cognitive deficits or cognitive decline so I --   ·7· · · · · ·A.· ·It would usually be a nurse because the
·8· · · · · ·Q.· ·And what I want to get at is where is       ·8· · ·nurses are there 24/7.
·9· · ·the line?· At what point do you say that's a person    ·9· · · · · ·Q.· ·And then do you know what the nurses are
10· · ·that needs to be hospitalized?· Let me back up.· We    10· · ·trained to look for as far as deciding whether a
11· · ·can ask it in smaller chunks, how's that?              11· · ·person should be hospitalized?
12· · · · · ·A.· ·Okay.· That's fine.                         12· · · · · ·A.· ·I don't know that I could outline that
13· · · · · ·Q.· ·I don't want to be unfair to you.· Is       13· · ·specifically for you.· Certainly they're going to
14· · ·there a policy or procedure in place at the jail       14· · ·look at vital signs and they're going to look at the
15· · ·whereby a person with decreased mentation or change    15· · ·presenting condition and try to understand the
16· · ·in mental status should be referred to you for         16· · ·background of what's happening for this person.· Is
17· · ·evaluation?                                            17· · ·this a sudden onset kind of thing.· Are the vital
18· · · · · ·A.· ·There's a practice.· I would need to        18· · ·signs indicating that there's some physical
19· · ·look at the policy to see how that reads but there's   19· · ·distress, those kinds of things.· They would use all
20· · ·certainly a practice and there's certainly a way       20· · ·of that in making some determination, communicating
21· · ·that we train both corrections staff as well as        21· · ·with Dr. Larrowe and that.
22· · ·nursing staff that if they're concerned or they have   22· · · · · ·Q.· ·Okay.· And I want to be fair to you
23· · ·worries they can refer them to a mental health         23· · ·because I understand that you sort of have a split
24· · ·person.                                                24· · ·responsibility here.· One as the administrator and
25· · · · · ·Q.· ·Okay.· What is the practice?· What did      25· · ·two as the mental health professional.

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 9 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        26                                           27
·1· · · · · ·A.· ·Right.                                      ·1· · ·to do is to also get that in a task.· In the medical
·2· · · · · ·Q.· ·And I understand that Dr. Larrowe has       ·2· · ·record there's also a place where you can enter
·3· · ·some supervision over that as well.                    ·3· · ·tasks.· That's one of the ways that we communicate
·4· · · · · ·A.· ·Correct.                                    ·4· · ·with one another.· So it could have been done either
·5· · · · · ·Q.· ·Seriously, I'm only asking for what         ·5· · ·way.
·6· · ·you're aware of or what you know.                      ·6· · · · · ·Q.· ·Okay.· Did you review the tasks related
·7· · · · · ·A.· ·Right.                                      ·7· · ·to Martin Crowson's case?
·8· · · · · ·Q.· ·In June of 2014 were you ever called or     ·8· · · · · ·A.· ·I did.
·9· · ·asked to evaluate Martin Crowson?                      ·9· · · · · ·Q.· ·Did you see any tasks in there related
10· · · · · ·A.· ·I seem to remember by going over the        10· · ·to referral?
11· · ·notes that Mike Johnson had put something in his       11· · · · · ·A.· ·I did not.
12· · ·chart note that he referred him to me and I remember   12· · · · · ·Q.· ·Would that have been Michael Johnson's
13· · ·there being a concern about him but that's about all   13· · ·responsibility to put that in the task?
14· · ·I know.                                                14· · · · · ·A.· ·Yes.· Based on that note that I
15· · · · · ·Q.· ·Do you remember any specifics?              15· · ·reviewed.
16· · · · · ·A.· ·I don't.                                    16· · · · · ·Q.· ·If it's not put in the task would you
17· · · · · ·Q.· ·Is there any note that you actually saw     17· · ·ever receive notice in another way that that had
18· · ·him?                                                   18· · ·been put into the note?
19· · · · · ·A.· ·There is not.                               19· · · · · ·A.· ·Verbally.· If it wasn't communicated
20· · · · · ·Q.· ·When that referral comes in, what does      20· · ·verbally or if it wasn't included in the task, I
21· · ·that look like?· He puts it in his note.               21· · ·wouldn't have necessarily known.· I will take that
22· · · · · ·A.· ·Uh-huh.                                     22· · ·back.· I try to review who is in booking and I may
23· · · · · ·Q.· ·Is there a way that you become notified     23· · ·have come across the information that way.
24· · ·that he made that referral?                            24· · · · · ·Q.· ·Do you have a specific memory as you sit
25· · · · · ·A.· ·Often that's done verbally.· What we try    25· · ·here today that you came across information that

                                                       28                                                            29
·1· · ·way?                                                   ·1· · ·any tremors?
·2· · · · · ·A.· ·What I remember -- and I don't remember     ·2· · · · · ·A.· ·I'm not.
·3· · ·a great deal.· What I remember is that Mike told me    ·3· · · · · ·Q.· ·Having any sweating or anything like
·4· · ·that there was some concerns.· What my memory says     ·4· · ·that?
·5· · ·is that he was mostly concerned that he had gotten     ·5· · · · · ·A.· ·I'm not aware.
·6· · ·involved in some drugs or homemade alcohol on the      ·6· · · · · ·Q.· ·Sitting here today, you wouldn't be
·7· · ·block or something and he asked me to take a look at   ·7· · ·comfortable saying whether he was demonstrating
·8· · ·him.                                                   ·8· · ·signs of alcohol withdrawal, correct?
·9· · · · · ·Q.· ·Okay.· Did he say anything to you to        ·9· · · · · ·A.· ·That's correct.
10· · ·indicate why he thought that he may have got into      10· · · · · ·Q.· ·And the same for drug withdrawal, you
11· · ·some homemade alcohol or some drugs in the block?      11· · ·wouldn't be comfortable saying whether he had any
12· · · · · ·A.· ·Not that I remember.                        12· · ·signs or symptoms of drug withdrawal.
13· · · · · ·Q.· ·Do you remember Mike telling you            13· · · · · ·A.· ·No.
14· · ·anything specific about his symptoms?                  14· · · · · ·Q.· ·And I understand there's probably a
15· · · · · ·A.· ·I really don't other than he seemed to      15· · ·difference between how a layman or health
16· · ·be confused and was just a little different than       16· · ·professional such as yourself would address a
17· · ·what he usually was.                                   17· · ·complaint of brain injury versus how a doctor would
18· · · · · ·Q.· ·Are you aware of whether he showed any      18· · ·address it but I want to see -- I want to make sure
19· · ·signs of increased heart rate?                         19· · ·that I understand what you would do because I'm
20· · · · · ·A.· ·I'm not aware.                              20· · ·going to ask Dr. Larrowe what he would do in a month
21· · · · · ·Q.· ·How about any signs of increased or         21· · ·and a half.
22· · ·decreased blood pressure?                              22· · · · · · · · As a mental health professional, would
23· · · · · ·A.· ·I don't know.· I didn't look at that        23· · ·it be important for you to gain a history, a medical
24· · ·part of the chart.                                     24· · ·history of a person who exhibited signs of a brain
25· · · · · ·Q.· ·Are you aware of whether he was having      25· · ·injury?

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 10 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        30                                           31
·1· · · · · ·A.· ·Let me answer that two ways.· If I had      ·1· · ·event, you didn't see Marvin Crowson during June
·2· · ·concerns that somebody had recently experienced a      ·2· · ·2014, correct?
·3· · ·brain injury or they were undergoing that, it's well   ·3· · · · · ·A.· ·I did not, no.
·4· · ·outside my expertise as a mental health person.        ·4· · · · · ·Q.· ·You had seen him earlier in January of
·5· · · · · ·Q.· ·Okay.· Is there any type of physical        ·5· · ·2014, do you recall that?
·6· · ·examination that you would perform to determine        ·6· · · · · ·A.· ·I reviewed the notes.· I don't recall
·7· · ·whether or not a person who's explained decreased      ·7· · ·the visit.
·8· · ·mentation or significant change in mental status,      ·8· · · · · ·Q.· ·Do you recall Mr. Crowson?
·9· · ·whether they had suffered a brain injury?              ·9· · · · · ·A.· ·Vaguely.
10· · · · · ·A.· ·Not that I'm familiar with, no.             10· · · · · ·Q.· ·Do you recall what he looked like?
11· · · · · ·Q.· ·Anything in their eyes or --                11· · · · · ·A.· ·I couldn't pick him out of a picture, I
12· · · · · ·A.· ·No.                                         12· · ·don't believe.
13· · · · · ·Q.· ·How about a clinical examination such as    13· · · · · ·Q.· ·Do you have any recollection, to your
14· · ·questioning them about orientation, things like        14· · ·recollection, of him?
15· · ·that?                                                  15· · · · · ·A.· ·I would be guessing maybe in his forties
16· · · · · ·A.· ·Sure.· In my practice I'm mostly            16· · ·or something of that nature, a little older, but
17· · ·interested in history, is there a history of brain     17· · ·that's about it.· I don't remember a lot about him.
18· · ·injury.· I wouldn't normally be looking for somebody   18· · · · · ·Q.· ·Do you know whether he was white or
19· · ·who was recently screened for a brain injury that      19· · ·black or Hispanic?
20· · ·happened say in the last 24 hours or that kind of      20· · · · · ·A.· ·I believe he was Caucasian.
21· · ·thing.· Does that answer your question?                21· · · · · ·Q.· ·And reviewing your notes didn't refresh
22· · · · · ·Q.· ·Well, it helps me understand where          22· · ·your recollection as to your visit with him in
23· · ·you're coming from.                                    23· · ·January of 2014?
24· · · · · ·A.· ·Okay.                                       24· · · · · ·A.· ·I remember having the visit.· I don't
25· · · · · ·Q.· ·So in that regard it's helpful.· In any     25· · ·remember a lot about it.· That was what, four years

                                                       32                                                            33
·1· · ·ago now.                                               ·1· · ·consider that to be a disciplinary kind of thing as
·2· · · · · ·Q.· ·You may have seen one or two people         ·2· · ·much as just a correction.
·3· · ·between now and then.                                  ·3· · · · · · · · Level two and above would have
·4· · · · · ·A.· ·A few.                                      ·4· · ·consequences attached to them in some way.· And, to
·5· · · · · ·Q.· ·How long has Michael Johnson worked at      ·5· · ·my knowledge, I've never written Mike up for a level
·6· · ·the jail?                                              ·6· · ·two disciplinary problem.
·7· · · · · ·A.· ·I don't know.· Ten years or longer.         ·7· · · · · ·Q.· ·Would that be your job to do that?
·8· · · · · ·Q.· ·What type of nurse is he -- LPN, RN?        ·8· · · · · ·A.· ·Yes.
·9· · · · · ·A.· ·He's an RN.                                 ·9· · · · · ·Q.· ·What about Ryan Borrowman, have you ever
10· · · · · ·Q.· ·Has he had any disciplinary action taken    10· · ·used a level two or above with Ryan Borrowman?
11· · ·against him?                                           11· · · · · ·A.· ·There are.
12· · · · · ·A.· ·Not that I can recall.                      12· · · · · ·Q.· ·What kinds of things has he been
13· · · · · ·Q.· ·Any complaints that you've received         13· · ·corrected for?
14· · ·about the care that he provides?                       14· · · · · · · · THE WITNESS:· How much --
15· · · · · ·A.· ·I'm sure there has been.· Most of the       15· · · · · · · · MR. MYLAR:· Yeah.
16· · ·nurses have received some complaint or another.        16· · · · · · · · THE WITNESS:· I have a question about
17· · · · · ·Q.· ·Have any of those complaints ever been      17· · ·that.
18· · ·brought up to any type of disciplinary action?         18· · · · · · · · MR. MYLAR:· Yeah.· I need to mark this
19· · · · · ·A.· ·You know, I don't know, to be honest        19· · ·as confidential if you're going to be asking
20· · ·with you.· In our method of discipline, I guess        20· · ·questions about that.· Do you need to talk to me
21· · ·documentation of performance lists level one           21· · ·about anything beforehand?· Otherwise, it will be
22· · ·coachings, level two coachings, level three.           22· · ·protected, the information that will be in this
23· · · · · · · · Level one is simply coaching, sit down      23· · ·deposition for this period in terms of his personnel
24· · ·and say this thing happened and it needs to be         24· · ·record.
25· · ·corrected and there's no consequence.· I wouldn't      25· · · · · · · · MR. SCHRIEVER:· Do you guys want to take

                                         Linda Van Tassell, CRR, RMR, RDR
                                          DepomaxMerit Litigation Services                                                  YVer1f
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 11 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        34                                           35
·1· · ·a break?                                              ·1· · ·with his involvement with Martin Crowson in any way?
·2· · · · · · · · (Recess.)                                  ·2· · · · · ·A.· ·No.
·3· · · · · · · · · ·C O N F I D E N T I A L                 ·3· · · · · ·Q.· ·Did it have to do with untruthfulness or
·4· · · · · ·Q.· ·Has Ryan Borrowman ever been disciplined   ·4· · ·dishonesty?
·5· · ·at level two or higher?                               ·5· · · · · ·A.· ·No.
·6· · · · · ·A.· ·Yes, he has.                               ·6· · · · · ·Q.· ·Did it involve the commission of a
·7· · · · · ·Q.· ·What was that in regard to?                ·7· · ·crime?
·8· · · · · · · · THE WITNESS:· Again, I'm not sure what I   ·8· · · · · ·A.· ·Yes.
·9· · ·can say.                                              ·9· · · · · ·Q.· ·What was the nature of the crime?
10· · · · · · · · MR. MYLAR:· Well, if you have any          10· · · · · · · · THE WITNESS:· Am I --
11· · ·personal knowledge that he was disciplined.           11· · · · · · · · MR. MYLAR:· This will be considered
12· · · · · ·A.· ·I'm aware that there was a level three     12· · ·confidential.
13· · ·coaching which is I guess the highest level of        13· · · · · · · · THE WITNESS:· Okay.
14· · ·coaching within our system.· That was not something   14· · · · · ·A.· ·My understanding was that it was some
15· · ·that I did and so I don't -- I can't give you a lot   15· · ·form of a domestic related incident.· I don't know
16· · ·of information about that.· It was an internal        16· · ·how that was resolved and I don't know specifically
17· · ·affairs kind of thing.                                17· · ·what the formal charges were.
18· · · · · ·Q.· ·Okay.· Did it have anything to do with     18· · · · · ·Q.· ·Okay.· In your review of the records
19· · ·his job performance as a nurse?                       19· · ·were there any nurses involved with Martin Crowson
20· · · · · ·A.· ·No.                                        20· · ·in June of 2014 other than Mike Johnson and Ryan
21· · · · · ·Q.· ·Okay.· So some violation of county         21· · ·Borrowman?
22· · ·policy that did not have to do with his job as a      22· · · · · ·A.· ·Yes.
23· · ·nurse.                                                23· · · · · ·Q.· ·Who else?
24· · · · · ·A.· ·That's correct.                            24· · · · · ·A.· ·Josh Billings.
25· · · · · ·Q.· ·Okay.· Did it involve anything to do       25· · · · · ·Q.· ·What was Mr. Billings' involvement with
···········CONFIDENTIAL                                      ···········CONFIDENTIAL

                                                      36                                                            37
·1· · ·Martin Crowson?                                       ·1· · · · · ·A.· ·Can you ask that question again?
·2· · · · · ·A.· ·He's an RN as well.· He would have been    ·2· · · · · ·Q.· ·Sure.· I'll represent to you the notes
·3· · ·working the night shift.                              ·3· · ·seem to me, and I'm just giving you my version of
·4· · · · · ·Q.· ·Was there anything in the notes that you   ·4· · ·it -- not for the sake of asking the question, just
·5· · ·saw that stood out as far as observations of          ·5· · ·to give you some context for the question.· My
·6· · ·Mr. Billings?                                         ·6· · ·review of the notes seems to indicate that Mike
·7· · · · · · · · MR. MYLAR:· I guess we can go off          ·7· · ·Johnson was the one who offered the most notation
·8· · ·confidential.                                         ·8· · ·about Mr. Crowson's condition.
·9· · · · · · · · E N D· C O N F I D E N T I A L             ·9· · · · · ·A.· ·Right.
10                                                           10· · · · · ·Q.· ·And then Ryan Borrowman seemed to be the
11                                                           11· · ·first person who said he wished to transport this
12                                                           12· · ·guy to the hospital.
13                                                           13· · · · · ·A.· ·Right.
14
                                                             14· · · · · ·Q.· ·What was Josh Billings' role there, to
15
                                                             15· · ·your memory?
16
                                                             16· · · · · ·A.· ·He would have been -- like I said, he
17
                                                             17· · ·would have been working the night shift, I believe,
18
                                                             18· · ·and would have been responsible for looking in,
19
20                                                           19· · ·monitoring him during his shift.
21                                                           20· · · · · ·Q.· ·Okay.· Do you recall anything in the
22                                                           21· · ·notes that Mr. Billings observed that is relevant to
23                                                           22· · ·Mr. Crowson's condition during that time period?
24                                                           23· · · · · ·A.· ·I don't.
25                                                           24· · · · · ·Q.· ·Other than those three nurses, anyone
···········CONFIDENTIAL                                      25· · ·else involved from the medical staff?

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                  YVer1f
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 12 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        38                                           39
·1· · · · · ·A.· ·It's those three as far as I'm aware.       ·1· · · · · ·Q.· ·Do you have personal knowledge as to
·2· · · · · ·Q.· ·There's also a reference or two made to     ·2· · ·whether Dr. Larrowe saw Mr. Crowson during June of
·3· · ·some type of communication with Dr. Larrowe.· If       ·3· · ·2014?
·4· · ·Dr. Larrowe had come out to the prison to see          ·4· · · · · ·A.· ·My understanding is that that was all
·5· · ·Mr. Crowson, would those look different?               ·5· · ·done via telephone consultation.
·6· · · · · · · · MR. MYLAR:· Objection.· Speculation.· Go    ·6· · · · · ·Q.· ·Okay.· Have you spoken with Mike Johnson
·7· · ·ahead.                                                 ·7· · ·about the events that give rise to this lawsuit?
·8· · · · · ·A.· ·I'm not sure.                               ·8· · · · · · · · MR. MYLAR:· Let me just say you should
·9· · · · · · · · MR. WIGHT:· Vague.                          ·9· · ·not include instances where I was present, where
10· · · · · ·Q.· ·So on this particular table, I              10· · ·there was attorney-client conversation.· If I'm
11· · ·understand this is a little bit different than what    11· · ·present it was attorney-client privilege so don't
12· · ·you see in the computer, but it has a field where      12· · ·include those in what he's asking you.
13· · ·the person who entered the note is indicated.          13· · · · · ·A.· ·So, yes, we've had conversations that a
14· · · · · ·A.· ·Uh-huh.                                     14· · ·lawsuit had been initiated or filed or however you
15· · · · · ·Q.· ·Does Dr. Larrowe have access to that        15· · ·say that.
16· · ·system as well?                                        16· · · · · ·Q.· ·Did he say anything about his
17· · · · · ·A.· ·Yes.                                        17· · ·observations of Mr. Crowson during that time?
18· · · · · ·Q.· ·So if Dr. Larrowe makes an entry into       18· · · · · ·A.· ·I don't remember.· I'm sorry.
19· · ·CorEMR it would show up that he was the one who put    19· · · · · ·Q.· ·Same question with Ryan Borrowman.· Have
20· · ·the note in.                                           20· · ·you had conversations outside the presence of
21· · · · · ·A.· ·Correct.                                    21· · ·counsel with Ryan Borrowman about this case?
22· · · · · ·Q.· ·Did you see in your review of the           22· · · · · ·A.· ·No, not specifically about this case.
23· · ·records any indication that Dr. Larrowe had            23· · · · · ·Q.· ·How about Josh Billings?
24· · ·personally seen Mr. Crowson in June 2014?              24· · · · · ·A.· ·No.
25· · · · · ·A.· ·No indication that I saw.                   25· · · · · ·Q.· ·In your review of the records, is there

                                                       40                                                            41
·1· · ·any indication that anyone had taken any medical       ·1· · ·knew about that hospitalization?
·2· · ·history of Mr. Crowson?                                ·2· · · · · ·A.· ·I'm not.
·3· · · · · ·A.· ·It looked like Ryan Borrowman was the       ·3· · · · · ·Q.· ·Did you see anything in the record to
·4· · ·one that did the intake and I would have expected      ·4· · ·indicate there was a note of prior hospitalization
·5· · ·that there was some medical history gathered there.    ·5· · ·anywhere Mr. Crowson's CorEMR records?
·6· · · · · ·Q.· ·Are you aware that Mr. Crowson had been     ·6· · · · · ·A.· ·Not the records that I looked at, no.
·7· · ·hospitalized recently before his incarceration in      ·7· · · · · ·Q.· ·Are there any records that exist that
·8· · ·June of 2014?                                          ·8· · ·you didn't look at?
·9· · · · · ·A.· ·I had heard that that was the case. I       ·9· · · · · ·A.· ·The one I'm talking about is when I went
10· · ·don't know the details of that.                        10· · ·back and looked through some things last week. I
11· · · · · ·Q.· ·Who did you hear that from?                 11· · ·did not look at the document section of our record
12· · · · · ·A.· ·I don't remember.                           12· · ·which is essentially a place where we scan records
13· · · · · ·Q.· ·Did you see anything in your review of      13· · ·that we would have received say from the hospital or
14· · ·the records to indicate that that was something that   14· · ·from another doctor's office or that kind of thing.
15· · ·anyone at the prison had asked about?                  15· · · · · ·Q.· ·Aside from records from outside
16· · · · · · · · MR. MYLAR:· Just for clarification, are     16· · ·facilities, is there anything else that goes in that
17· · ·you asking if he knew about that when Crowson was at   17· · ·document section?
18· · ·the jail?                                              18· · · · · ·A.· ·Miscellaneous things that we scan.· If
19· · · · · · · · MR. SCHRIEVER:· That would be a good        19· · ·we send a letter, for example, or we have people
20· · ·question, too.· Let me ask that one.                   20· · ·sign a release for information.· It's kind of a
21· · · · · ·A.· ·Okay.                                       21· · ·miscellaneous place where we have to still use paper
22· · · · · ·Q.· ·Did you know about that prior               22· · ·and we scan that into the record.
23· · ·hospitalization while Mr. Crowson was at the jail?     23· · · · · ·Q.· ·Is the intake form part of CorEMR?
24· · · · · ·A.· ·Not to my recollection, no.                 24· · · · · ·A.· ·It is.
25· · · · · ·Q.· ·Are you aware of anyone at the jail who     25· · · · · ·Q.· ·Do you know if it's part of any other

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 13 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        42                                           43
·1· · ·computer system at the jail?· In other words, does     ·1· · ·staff decision.
·2· · ·it get uploaded to Spillman or anything like that?     ·2· · · · · ·Q.· ·Okay.· Did the jail have a written
·3· · · · · ·A.· ·No.· Spillman and CorEMR are connected      ·3· · ·policies or procedures manual for the medical staff?
·4· · ·one way.· In other words, when somebody is booked      ·4· · · · · ·A.· ·Yes.
·5· · ·into jail, the records come from Spillman to CorEMR    ·5· · · · · ·Q.· ·What's the title of that?
·6· · ·where the chart's automatically generated and          ·6· · · · · ·A.· ·I would have to look.· Health services
·7· · ·created.· CorEMR does not give information back to     ·7· · ·or something of that nature.
·8· · ·Spillman.                                              ·8· · · · · ·Q.· ·Health services?
·9· · · · · ·Q.· ·When is the first time you reviewed         ·9· · · · · ·A.· ·Health services, something like that.
10· · ·Mr. Crowson's records in CorEMR for June 2014?         10· · · · · ·Q.· ·Policies and procedures, something like
11· · · · · ·A.· ·Likely would have been in the early part    11· · ·that?
12· · ·of 2015 when -- I think that's the time when we got    12· · · · · ·A.· ·Something like that.
13· · ·the initial service or notification of the lawsuit.    13· · · · · ·Q.· ·We'd like to request that.· I just want
14· · · · · ·Q.· ·Did you see anything in the CorEMR          14· · ·to make sure I know how to identify it.
15· · ·records to indicate that Mr. Crowson had any kind of   15· · · · · ·A.· ·I can find it.· I couldn't tell you the
16· · ·liver or kidney disease?                               16· · ·specific title and where.
17· · · · · ·A.· ·Not that I recall.                          17· · · · · ·Q.· ·Is it just one book or are there more
18· · · · · ·Q.· ·Do you know what the requirements are to    18· · ·than one, depending on the circumstances?
19· · ·put somebody in the detox cell?· In other words, to    19· · · · · ·A.· ·It's a section of the policies, all
20· · ·go to the detox cell, how is that decision made?       20· · ·electronic at this point.
21· · · · · ·A.· ·It's a decision made by the nursing         21· · · · · ·Q.· ·Do you know if it's posted publicly?
22· · ·staff, probably in consultation with security.· In     22· · · · · ·A.· ·I don't.· I would suspect that it's not.
23· · ·other words, if there's some security concerns that    23· · · · · ·Q.· ·Is it specific enough that if you're a
24· · ·they shouldn't be there then other arrangements        24· · ·nursing staff you can look at it and say, okay, if
25· · ·would be made but primarily it would be a nursing      25· · ·we're going to put somebody into the detox cell,

                                                       44                                                            45
·1· · ·here's the procedure we follow?                        ·1· · · · · ·Q.· ·If Mike Johnson had had access to the
·2· · · · · ·A.· ·No.                                         ·2· · ·inmate's records so that he would have known where
·3· · · · · ·Q.· ·Would it contain a policy or procedure      ·3· · ·in the jail Mr. Crowson had been, could he look at
·4· · ·as to determining the likelihood that someone has,     ·4· · ·those Stillman records?
·5· · ·an inmate has received some type of alcohol or drug    ·5· · · · · ·A.· ·Yes.
·6· · ·substance while they're in the jail?                   ·6· · · · · ·Q.· ·Do you have access to the Stillman
·7· · · · · ·A.· ·I'm not sure what the question is.          ·7· · ·records?
·8· · · · · ·Q.· ·I'm going to go back and give an            ·8· · · · · ·A.· ·Uh-huh.
·9· · ·explanation because I'm having a hard time framing     ·9· · · · · ·Q.· ·Is there a policy and procedure for how
10· · ·this question.· Mr. Crowson was in lockdown from       10· · ·often the nursing staff should check on somebody who
11· · ·June 17th to June 25th and then he was transferred     11· · ·is in the detox cell?
12· · ·to the detox cell.· Sometime in that period it         12· · · · · ·A.· ·I'm not sure if it's a written policy.
13· · ·sounds like Mike Johnson or somebody made a decision   13· · ·There's a practice that they should be checked on at
14· · ·to put him in detox.                                   14· · ·a minimum once per shift.
15· · · · · ·A.· ·Uh-huh.                                     15· · · · · ·Q.· ·Once every eight hours?
16· · · · · ·Q.· ·So I'm wondering if the policies and        16· · · · · ·A.· ·Twelve.
17· · ·procedures manual provides guidance to somebody in     17· · · · · ·Q.· ·Twelve hours?
18· · ·Mike Johnson's position to say if you're going to      18· · · · · ·A.· ·Uh-huh.
19· · ·put somebody in detox, find out what kind of           19· · · · · ·Q.· ·So two times per day at a minimum?
20· · ·substance they were on or get a history from them of   20· · · · · ·A.· ·Correct.
21· · ·what they've received or where they've been,           21· · · · · ·Q.· ·For example, Josh Billings was on the
22· · ·anything like that.                                    22· · ·night shift.· Was he to wake the person and check on
23· · · · · ·A.· ·I don't believe there would have been       23· · ·them or just physically observe them?
24· · ·specific instructions or anything like that,           24· · · · · ·A.· ·Physically observe them.· Usually that
25· · ·checklist or something like that, no.                  25· · ·should have been done at the beginning of a shift so


                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 14 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        46                                           47
·1· · ·most people are awake at seven or so in the evening,   ·1· · · · · ·A.· ·Uh-huh.
·2· · ·seven or eight.                                        ·2· · · · · ·Q.· ·Do you know why that fell through the
·3· · · · · ·Q.· ·Did you go in the detox cell general        ·3· · ·cracks?
·4· · ·population for things like meals, time outside of      ·4· · · · · ·A.· ·I don't know --
·5· · ·the cell, things like that?                            ·5· · · · · · · · MR. MYLAR:· Objection.· Assumes facts
·6· · · · · ·A.· ·No.                                         ·6· · ·not in evidence in this deposition.
·7· · · · · ·Q.· ·Are they allowed out of the detox cell?     ·7· · · · · · · · MR. SCHRIEVER:· Let me ask it a
·8· · · · · ·A.· ·Depends on how long somebody is there.      ·8· · ·different way.
·9· · ·You know, if they're there for a period of time they   ·9· · · · · ·Q.· ·Do you know why you didn't see him?
10· · ·should be allowed out to shower and those kinds of     10· · · · · ·A.· ·I don't remember.· I can tell you what I
11· · ·things.· There's not really like a day room or that    11· · ·think but I don't remember for sure.
12· · ·kind of thing for them to use but to shower and get    12· · · · · ·Q.· ·Well, with the caveat that you don't
13· · ·cleaned up.                                            13· · ·remember, tell me what you think.
14· · · · · ·Q.· ·Do they have contact with other inmates     14· · · · · · · · MR. MYLAR:· Objection.· Speculation.
15· · ·when they're in the detox cell?                        15· · ·Lack of foundation.· Go ahead.
16· · · · · ·A.· ·Yes.                                        16· · · · · ·A.· ·At any given time I have probably more
17· · · · · ·Q.· ·And do you know the circumstances that      17· · ·people that I can see during a given day than I can
18· · ·they have contact the other inmates?                   18· · ·get to.· My understanding, at least what I recall is
19· · · · · ·A.· ·Well, the detox cells are -- we're a        19· · ·that Mike was believing there was some detox or that
20· · ·small jail so there's typically three cells that are   20· · ·he got into some drugs or those kind of things.
21· · ·designated for detox and they usually house more       21· · ·From a mental health standpoint there's not a lot
22· · ·than one inmate at a time so in that respect they      22· · ·that I can do for somebody in that condition until
23· · ·would have contact with others.                        23· · ·they sober up or until they clear from whatever
24· · · · · ·Q.· ·Mike Johnson had made a note to refer       24· · ·drug-induced problem they're experiencing, so I
25· · ·Mr. Crowson to you from a mental evaluation.           25· · ·would have prioritized that differently.

                                                       48                                                            49
·1· · · · · ·Q.· ·And by prioritized differently              ·1· · ·bit different.· Looking at the records, do you see
·2· · ·meaning --                                             ·2· · ·anything that would substantiate that he was
·3· · · · · ·A.· ·What I believed, what I knew is that the    ·3· · ·experiencing a drug withdrawal?
·4· · ·nursing staff would be monitoring and watching that    ·4· · · · · · · · MR. MYLAR:· Again, objection.· Lack of
·5· · ·and I felt comfortable giving it some time to see if   ·5· · ·foundation.· Calls for speculation.· You can answer.
·6· · ·whatever problem was going on would clear with the     ·6· · · · · ·A.· ·So do I see anything in the record that
·7· · ·passage of time.                                       ·7· · ·indicates that that would have been the case?
·8· · · · · ·Q.· ·How much time is appropriate in that        ·8· · · · · ·Q.· ·That that was the case, yeah, suffering
·9· · ·type of situation?                                     ·9· · ·from drug withdrawals or alcohol withdrawals.
10· · · · · ·A.· ·That varies a great deal.· Sometimes        10· · · · · ·A.· ·What I saw in the record is the abrupt
11· · ·people clear up from drug-induced problems very        11· · ·change in mental status.· At least what I understand
12· · ·quickly, in 24 hours, and sometimes it's a week or     12· · ·is the suspicion that that's what had happened.· And
13· · ·longer.                                                13· · ·then going along with the mental status, what I
14· · · · · ·Q.· ·Not having reviewed the records, do you     14· · ·understood is that he was hallucinating and that it
15· · ·see anything to indicate that between June 25th and    15· · ·was a different mental status, which is not unusual
16· · ·July 1, 2014 Mr. Crowson was having any type of        16· · ·for somebody who is withdrawing from drugs or
17· · ·drug-induced withdrawal problem?                       17· · ·alcohol.
18· · · · · · · · MR. MYLAR:· Objection.· Calls for           18· · · · · ·Q.· ·Any other symptoms, like change in heart
19· · ·speculation and lack of foundation.                    19· · ·rate?
20· · · · · · · · THE WITNESS:· Am I good to answer?          20· · · · · ·A.· ·Sure.
21· · · · · · · · MR. MYLAR:· Go ahead.                       21· · · · · ·Q.· ·Change in blood pressure?
22· · · · · ·A.· ·Okay.· It seemed to me that that was the    22· · · · · ·A.· ·Yeah, heart rate is the one that the
23· · ·working hypothesis, if you will, of the nursing        23· · ·nurses pay closest attention to.
24· · ·staff.                                                 24· · · · · · · · MR. SCHRIEVER:· All right.· I don't have
25· · · · · ·Q.· ·Right.· And my question is just a little    25· · ·any further questions for you.

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 15 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton
                                        50                                           51
·1· · · · · · · · · · · · ·EXAMINATION                           ·1· · ·Sheriff's Office, 750 South 5600 West, Hurricane,
·2· · ·BY MR. WIGHT:                                             ·2· · ·Utah· 84737.· Attention: Jon Worlton.
·3· · · · · ·Q.· ·I represent Dr. Larrowe.· I'm Gary             ·3· · · · · ·Original transcript submitted to
·4· · ·Wight, by the way.· I don't think I introduced            ·4· · ·Mr. Schriever.
·5· · ·myself.· You were asked some questions about              ·5
·6· · ·conversations you'd had regarding Mr. Crowson.· Have      ·6
·7· · ·you told us everything you can remember about those       ·7
·8· · ·conversations other than with your counsel?               ·8
·9· · · · · ·A.· ·Did I have conversations with                  ·9
10· · ·Mr. Crowson?                                              10
11· · · · · ·Q.· ·No.· Conversations about him with other        11
12· · ·people at the jail.                                       12
13· · · · · ·A.· ·To the best of my knowledge.· I mean I         13
14· · ·know that -- I know that staff have been named.           14
15· · ·We've had conversation about the fact that there's a      15
16· · ·lawsuit going on.· I couldn't give you the                16
17· · ·particulars of what those conversations were.             17
18· · · · · · · · MR. WIGHT:· Okay.· No other questions.         18
19· · ·Thank you.                                                19
20· · · · · · · · MR. MYLAR:· I don't have any questions.        20
21· · ·I would like him to read and sign the deposition.         21
22· · · · · ·(Whereupon the taking of this deposition was        22
23· · ·concluded at 2:00 p.m.)                                   23
24· · · · · · · · · · · · · ·*· * *                              24
25· · · · · · Reading copy submitted to Washington County        25


                                                            52                                                              53
·1·   ·   · · · · · · · ·C E R T I F I C A T E                   ·1· · · · · · · · · ·C E R T I F I C A T E
·2·   ·   STATE OF UTAH· ·)                                      ·2· · STATE OF UTAH· · · · )
· ·   ·   · · · · · · · · )                                      · · · · · · · · · · · · · ·)
·3·   ·   COUNTY OF· · · ·)                                      ·3· · COUNTY OF SALT LAKE· )
·4·   ·   · · ·I HEREBY CERTIFY that I have read the
                                                                 ·4· · · · ·THIS IS TO CERTIFY that the deposition of JON
·5·   ·   foregoing testimony consisting of 49 pages,
                                                                 ·5· · WORLTON was taken before me, Linda Van Tassell,
·6·   ·   numbered from 3 through 51 inclusive, and the same
·7·   ·   is a true and correct transcription of said            ·6· · Registered Diplomate Reporter and Notary Public in
·8·   ·   testimony except as I have indicated changes on the    ·7· · and for the State of Utah.
·9·   ·   enclosed errata sheet.                                 ·8· · · · ·That the said witness was by me, before
10                                                               ·9· · examination, duly sworn to testify the truth, the
11                                                               10· · whole truth, and nothing but the truth in said
12                                                               11· · cause.
· ·   · · · · · · · · · · · · JON WORLTON                        12· · · · ·That the testimony was reported by me and that
13
                                                                 13· · a full, true, and correct transcription is set
14
                                                                 14· · forth in the foregoing pages, numbered 3 through 51
15
                                                                 15· · inclusive.
16·   · ·Subscribed and sworn to at
17·   · this· · · · ·day of· · · · · · · · , 2018.               16· · · · ·I further certify that I am not of kin or
18                                                               17· · otherwise associated with any of the parties to
19                                                               18· · said cause of action, and that I am not interested
· ·   · · · · · · · · · · · · Notary Public                      19· · in the event thereof.
20                                                               20· · · · ·WITNESS MY HAND at Salt Lake City, Utah, this
21                                                               21· · 20th day of April, 2018.
· ·   · My Commission Expires:
                                                                 22
22
                                                                 23
23
                                                                 · · · · · · · · · · · · · · · · ·Linda Van Tassell
24
· ·   · · · · · · · · · · · · *· *   *                           24· · · · · · · · · · · · · · · ·RDR/RMR/CRR
25                                                               25


                                              Linda Van Tassell, CRR, RMR, RDR
                                               DepomaxMerit Litigation Services                                                  YVer1f
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 16 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton

                                                             Billings 35:24 36:6 37:21    CIWA 21:10,19
               0                            A                 39:23 45:21                 clarification 40:16
                                                             Billings' 35:25 37:14        cleaned 46:13
 0501 7:11                     abrupt 49:10                  birth 3:15                   clear 10:24 47:23 48:6,11
                               access 10:7,10 11:5 38:15     bit 19:12 38:11 49:1
                                45:1,6                                                    client 7:1
               1                                             black 31:19
                               action 32:10,18                                            clinic 8:23
                                                             blanks 6:2                   clinical 11:17,18,22 12:10
 1 48:16                       address 29:16,18
                                                             block 28:7,11                 13:5 15:25 19:13 30:13
 11 8:7 15:13,20               administrator 4:6 19:18
                                25:24                        blood 28:22 49:21            closest 49:23
 15 18:6
                               affairs 34:17                 book 43:17                   coaching 32:23 34:13,14
 17th 44:11
                               agency 14:9                   booked 42:4                  coachings 32:22
               2               ahead 38:7 47:15 48:21        booking 13:9,13,23 17:23     cognitive 23:23 24:7
                                                              27:22                       comfortable 29:7,11 48:5
                               alcohol 12:24 21:11,15
 2013 8:8                       22:14,17 23:5 28:6,11 29:8   Borrowman 33:9,10 34:4       commission 35:6
                                44:5 49:9,17                  35:21 37:10 39:19,21 40:3
 2014 8:2,8 15:13,20 19:2                                                                 communicate 27:3
  26:8 31:2,5,23 35:20 38:24   allowed 46:7,10               Boyett 4:22
                                                                                          communicated 27:19
  39:3 40:8 42:10 48:16        answers 6:3                   brain 23:16 29:17,24 30:3,
                                                              9,17,19                     communicating 25:20
 2015 42:12                    anticipate 6:5
                                                             break 6:6,8 34:1             communication 38:3
 24 23:9 30:20 48:12           appointments 10:9,14,25
                                                             broad 24:3                   complaint 29:17 32:16
 24/7 21:6 25:8                 11:2
                                                             brought 14:8 15:12 32:18     complaints 19:24 32:13,
 25 19:15                      arrangements 42:24                                          17
 25th 44:11 48:15              arresting 14:9                Bureau 15:25
                                                                                          computer 9:23 38:12 42:1
 2:00 50:23                    arrival 15:3                                               concern 25:2 26:13
                                                                         C
                               arriving 14:25                                             concerned 24:22 28:5
               3               aspect 14:4                   call 8:23 17:20 21:1         concerns 4:10 13:22
                               Assumes 47:5                  called 3:3 5:21 11:4 26:8     17:25 28:4 30:2 42:23
 36 23:9
                               attached 33:4                 calls 5:24 48:18 49:5        concluded 50:23
                               attention 19:9 49:23          capacity 5:2                 condition 23:16 25:15
               4                                                                           37:8,22 47:22
                               attorney-client 39:10,11      care 4:9 32:14
 435 3:20                      automatically 42:6                                         conduct 19:21
                                                             career 13:8
 435 656-6646 4:4              availability 21:4                                          confidential 33:19 35:12
                                                             case 4:18,19,22 5:4,7 6:15    36:8
 48 23:5                       awake 46:1                     15:12 27:7 39:21,22 40:9
                                                              49:7,8                      confused 28:16
                               aware 13:11 26:6 28:18,
                                20,25 29:5 34:12 38:1        Caucasian 31:20              connected 42:3
               5
                                40:6,25                      caveat 47:12                 consent 15:15
 50 19:15                                                    cell 42:19,20 43:25 44:12    consequence 32:25
                                            B                 45:11 46:3,5,7,15           consequences 33:4
               6                                             cells 14:14 46:19,20         considered 35:11
                               B-O-Y-E-T-T 4:24
                                                             change 24:15 30:8 49:11,     consult 22:12
 6 8:8                         back 5:3 6:14 15:8,9 19:14     18,21
                                24:10 27:22 41:10 42:7                                    consultation 39:5 42:22
                                44:8                         charges 35:17                contact 46:14,18,23
               7               background 11:14 22:2         chart 7:2 9:13,15 10:5       contained 7:16
                                25:16                         17:12 26:12 28:24
 70 13:7                                                                                  context 37:5
                               bad 5:4                       chart's 42:6
 72 23:6                                                                                  contract 21:7
                               Based 27:14                   charting 20:11
                                                                                          conversation 39:10 50:15
                               begin 22:20                   check 45:10,22
               8                                                                          conversations 39:13,20
                               beginning 45:25               checked 45:13                 50:6,8,9,11,17
                               behalf 3:3                    checklist 44:25              coordinate 19:22,23
 8-5-66 3:16
                               believed 48:3                 chunks 24:11                 coordinator 10:8 19:24
                               believing 47:19               circumstances 43:18          copy 8:24 50:25
                                                              46:17


                                         Linda Van Tassell, CRR, RMR, RDR                           Index: 0501–copy
                                          DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 17 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton

 Cor 9:18                      deficits 23:23 24:7          drugs 13:3 28:6,11 47:20
 Coremr 9:18,20 10:7 38:19     degree 11:17                  49:16                                    F
  41:5,23 42:3,5,7,10,14       demonstrating 29:7           duly 3:4
 correct 7:17 11:24 12:14,                                                               facilities 8:13 41:16
                               dentists 19:23
  16,17,19,23 17:9 21:6 26:4                                            E                facility 9:4 11:1 16:8
  29:8,9 31:2 34:24 38:21      department 15:24 16:4
  45:20                                                                                  fact 50:15
                               depending 19:15 43:18        earlier 13:16 31:4
 corrected 32:25 33:13                                                                   facts 5:12,24 47:5
                               depends 12:11 20:18,25       early 42:11
 correction 33:2                46:8                                                     factual 6:2
                                                            easy 10:19                   fair 25:22
 correctional 7:24 9:18        deposition 4:11 5:10 6:5,
  11:1 14:4                     11 33:23 47:6 50:21,22      education 11:15              familiar 21:10,12 23:17
 corrections 13:25 15:24       designated 46:21             Eighteen-ish 11:20            30:10
  16:5 24:21                   details 40:10                electronic 6:25 9:19 11:4    fell 47:2
 counsel 39:21 50:8                                          43:20                       felt 48:5
                               determination 25:20
 counseling 12:18                                           Elizabeth 10:12              field 38:12
                               determine 17:24 21:17
 county 4:7,25 34:21 50:25      22:14 23:23 24:1 30:6       emergency 21:5               file 9:3,6
 court 5:21 10:20              determines 15:4              EMR 9:19                     filed 39:14
 cracks 47:3                   determining 22:7 44:4        encephalopathy 23:16,        fill 11:6 16:13,18,21
                                                             20
 created 42:7                  detox 42:19,20 43:25                                      filled 15:19
                                44:12,14,19 45:11 46:3,7,   enforcement 4:1
 creating 20:5                  15,19,21 47:19                                           filling 6:2
                                                            entails 11:12
 crime 35:7,9                  diagnosed 23:15                                           find 5:19 43:15 44:19
                                                            enter 27:2
 cross 22:11,19                difference 17:13 29:15                                    fine 3:24 5:16 6:7 24:12
                                                            entered 38:13
 Crowson 7:11 15:12,18         differently 12:3 47:25                                    flow 19:16
  19:2 23:15 26:9 31:1,8                                    entry 8:7 38:18
                                48:1                                                     folks 13:9
  35:1,19 36:1 38:5,24 39:2,                                essentially 7:1 11:9 41:12
  17 40:2,6,17,23 42:15        direct 22:6                                               follow 10:3 22:4 44:1
                                                            evaluate 26:9
  44:10 45:3 46:25 48:16       directly 13:10                                            follow-up 5:17
  50:6,10                                                   evaluation 24:17 46:25
                               director 19:22 20:2                                       forgot 10:18
 Crowson's 9:2 27:7 37:8,                                   evaluations 19:21
                               disciplinary 32:10,18                                     form 16:10,12,16,18,22,24,
  22 41:5 42:10
                                33:1,6                      evening 46:1                   25 17:8,11,18 18:13,14,19,
 current 3:19                                               event 31:1                     21,22 19:1,8 21:13 35:15
                               discipline 32:20
 custody 14:11,12                                           events 5:12 39:7               41:23
                               disciplined 34:4,11
 cut 11:9                                                   evidence 47:6                formal 35:17
                               disease 42:16
 cutoff 22:18                                               exam 20:9                    forms 15:15,16,17
                               dishonesty 35:4
                                                            examination 3:6 30:6,13      forties 31:15
                               dismissed 5:8
              D                                              50:1                        foundation 47:15 48:19
                               distinction 12:4                                            49:5
                                                            examined 3:4
 dashboard 10:2                distress 25:19                                            framing 44:9
                                                            exams 20:12
 date 3:15 8:1 15:16           divided 22:5                                              front 9:21
                                                            exchange 14:11
 dates 8:9 15:18               doctor 16:14 22:8 29:17                                   full 3:8
                                                            exhibited 29:24
 day 7:19,22 45:19 46:11       doctor's 22:9 41:14
                                                            exist 41:7
  47:17                        document 8:25 9:5,9,12                                                 G
                                16:5,24 17:1 41:11,17       expect 17:17
 days 6:18 20:20
                               documentation 32:21          expected 40:4                gain 29:23
 deal 12:24 21:14 28:3
  48:10                        documented 17:5,12           experience 23:4              Gary 50:3
 dealing 13:10                 documents 6:10 7:16          experienced 30:2             gathered 40:5
 dealt 18:1                     19:5                        experiencing 47:24 49:3      gathering 18:2
 deciding 25:10                domestic 35:15               expertise 30:4               gave 16:5
 decision 42:20,21 43:1        double 20:10                 explained 30:7               general 14:17 46:3
  44:13                        Draper 8:13                  explanation 44:9             generally 22:1
 decline 24:7                  drug 21:11 23:6 29:10,12     eyes 30:11                   generated 42:6
 decreased 24:15 28:22          44:5 49:3,9
                                                                                         George 3:18
  30:7                         drug-induced 47:24
                                48:11,17


                                         Linda Van Tassell, CRR, RMR, RDR                         Index: Cor–George
                                          DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 18 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton

 give 4:1 18:9 34:15 37:5     hour 15:2 17:23 21:1,2         internal 34:16                  18,23 39:2 50:3
  39:7 42:7 44:8 50:16        hours 23:6,9 30:20 45:15,      interpretation 10:21           law 4:1
 giving 37:3 48:5              17 48:12                      intervention 12:22             lawsuit 39:7,14 42:13
 good 13:7 40:19 48:20        house 46:21                    interview 18:7                  50:16
 grabbed 19:9                 housed 14:14                   introduced 50:4                layman 29:15
 great 21:13 28:3 48:10       housing 11:5                   involve 34:25 35:6             letter 41:19
 grievances 19:25             how's 24:11                    involved 4:19 6:15 28:6        level 21:8 32:21,22,23
 guess 5:25 12:12 22:5        hypothesis 48:23                35:19 37:25                    33:3,5,10 34:5,12,13
  32:20 34:13 36:7                                           involvement 35:1,25            license 11:18
 guessing 31:15                             I                issues 11:23 13:11 15:1        licensed 11:18 12:15
 guidance 44:17                                               23:12                         likelihood 44:4
 guidelines 21:11             identify 7:10 43:14                                           lines 5:23
 Gunnison 8:16                imagine 21:3                                  J               lists 32:21
 guy 37:12                    impacting 13:12                                               liver 42:16
                              important 21:4 29:23           J-O-N 3:12
 guys 9:17 16:10 33:25                                                                      Liz 10:12,25 11:7
                              incarceration 40:7             jail 4:7 10:6 11:19 12:10,13
                                                               13:15,24 14:23 15:13         lockdown 44:10
                H             incident 35:15                   19:17 20:8,14 24:14 32:6     login 9:24
                              include 18:2 39:9,12             40:18,23,25 42:1,5 43:2      long 6:6 11:19 18:4 20:24
 half 12:11 21:2 29:21                                         44:6 45:3 46:20 50:12         32:5 46:8
                              included 27:20
 hallucinating 23:2 49:14                                    January 31:4,23                longer 32:7 48:13
                              incoming 14:20
 handle 17:16 19:24           increased 28:19,21             Jimenez 10:12                  looked 6:14 7:12,15 8:7
 happen 14:24 16:23                                          job 4:5 11:11,21 19:16 33:7      31:10 40:3 41:6,10
                              indicating 25:18                 34:19,22
 happened 5:14 30:20                                                                        lot 14:6 31:17,25 34:15
                              indication 38:23,25 40:1       jog 5:17                         47:21
  32:24 49:12
                              individual 17:13               Johnson 26:11 32:5 35:20       lots 24:6
 happening 25:16
                              individual's 22:24               37:7 39:6 44:13 45:1 46:24   LPN 32:8
 harass 5:18
                              information 7:9,14,15,16       Johnson's 27:12 44:18
 hard 44:9                      17:1,3 18:2 27:23,25 33:22   Jon 3:2,10,11                               M
 health 4:6,9 13:21 14:1,3      34:16 41:20 42:7
  15:5 19:18,24 23:12 24:23   Informed 15:25                 Josh 35:24 37:14 39:23
  25:3,25 29:15,22 30:4                                        45:21                        made 26:24 38:2 42:20,21,
  43:6,8,9 47:21              initial 9:24 42:13             July 15:20 48:16                25 44:13 46:24
 hear 40:11                   initiated 39:14                June 8:2 15:13 19:2 26:8       maintain 21:4
 heard 40:9                   injury 29:17,25 30:3,9,18,       31:1 35:20 38:24 39:2 40:8   make 5:21 10:20,24 14:23
                                19                             42:10 44:11 48:15             22:8 25:3 29:18 43:14
 heart 22:18,19,23 28:19
  49:18,22                    inmate 8:9 10:25 13:24                                        makes 38:18
                                14:12,20,22 17:22 18:9                      K
 helpful 30:25                  19:24 24:6 44:5 46:22                                       making 20:5 25:20
 helps 30:22                  inmate's 8:4 45:2                                             manual 43:3 44:17
                                                             keeping 6:25
 higher 34:5                  inmates 11:5,22 18:16                                         March 8:7
                                                             kidney 42:16
 highest 34:13                  46:14,18                                                    mark 33:18
                                                             kind 25:17 30:20 33:1
 Hispanic 31:19               inside 11:1                     34:17 41:14,20 42:15          marked 23:23
 history 16:20 17:5 18:9,11   instances 39:9                  44:19 46:12 47:20             Martin 19:2 26:9 27:7 35:1,
  29:23,24 30:17 40:2,5       instructions 44:24             kinds 10:1,9 17:2 18:3          19 36:1
  44:20                                                       20:7 22:10 23:2 25:19         Marvin 31:1
                              intake 14:14 16:24 17:7,        33:12 46:10
 homemade 28:6,11               11,18 18:21 19:1 40:4                                       master's 11:16
 honest 32:19                   41:23                        knew 40:17 41:1 48:3           matter 14:19
 hospital 37:12 41:13         intended 20:6 21:14            knowledge 33:5 34:11           meals 46:4
                                                              39:1 50:13
 hospitalization 23:25        interacting 13:21                                             meaning 17:21 48:2
  40:23 41:1,4                interacts 14:9,16
                                                                            L               means 13:13
 hospitalizations 18:17       interchangeably 12:5,7                                        medical 6:14,20 8:3,25
 hospitalized 23:24 24:10     interested 30:17                                               9:3,17,19 10:9,13 11:6,8
  25:11 40:7                                                 lack 47:15 48:19 49:4
                              interject 16:1                                                 12:21 16:20 17:5,18,20,21,
                                                             Larrowe 19:23 22:12 25:6,       25 18:9,11 19:22 20:1,4
                                                              21 26:2 29:20 38:3,4,15,


                                          Linda Van Tassell, CRR, RMR, RDR                           Index: give–medical
                                           DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 19 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton

  22:6 25:4 27:1 29:23 37:25   nurse 9:12 14:21,22 15:3      patients 12:25 13:2           present 39:9,11
  40:1,5 43:3                   17:1 21:8 25:7 32:8 34:19,   pay 49:23                     presentation 22:25
 medication 12:16 18:2          23
                                                             peak 23:9                     presented 23:22
 meeting 17:19,22              nurse's 17:14
                                                             people 12:12 13:6,14 14:7     presenting 25:15
 memory 5:12,13,18 18:15       nurses 7:21 10:7 13:16,20      15:8 16:18 21:1,15 32:2
                                17:21 21:22 22:3,13 25:8,9                                 pressure 28:22 49:21
  27:24 28:4 37:15                                            41:19 46:1 47:17 48:11
                                32:16 35:19 37:24 49:23       50:12                        primarily 13:9 42:25
 mental 4:9 11:22,25 13:21
  15:5 22:25 23:12 24:16,23    nursing 19:20 24:22           percent 13:7 19:15            printed 7:7
  25:3,25 29:22 30:4,8 46:25    42:21,25 43:24 45:10 48:4,
                                23                           percentage 13:5               printouts 9:8
  47:21 49:11,13,15
                                                             perfectly 5:16                prior 4:15 40:22 41:4
 mentation 24:15 30:8
                                             O               perform 30:6                  prioritized 47:25 48:1
 mention 10:19                                                                             prison 5:4 8:13 16:8 38:4
                                                             performance 19:21 32:21
 mentioned 11:21               oath 5:12                      34:19                         40:15
 method 32:20                  object 3:21                   period 33:23 37:22 44:12      prisons 8:18
 Michael 27:12 32:5            objection 38:6 47:5,14         46:9                         privilege 39:11
 mid 21:8                       48:18 49:4                   person 24:9,15,24 25:11,      probable 17:2
 Mike 26:11 28:3,13 33:5       observations 17:1 36:5         16 29:24 30:4,7 37:11
                                                              38:13 45:22                  probation 15:9
  35:20 37:6 39:6 44:13,18      39:17
  45:1 46:24 47:19                                           personal 4:2 34:11 39:1       problem 33:6 47:24 48:6,
                               observe 45:23,24                                             17
 mind 19:8                     observed 37:21                personally 21:20 38:24        problems 4:10 13:21
 minimum 45:14,19              obvious 17:25                 personnel 33:23                17:25 48:11
 minutes 18:6                  offered 37:7                  phone 3:19,22,23 4:2 21:4     procedure 22:10 24:14
 miscellaneous 41:18,21                                      physical 7:13 22:25 25:18      44:1,3 45:9
                               office 14:18 20:8,10 41:14
 moment 11:8                                                  30:5                         procedures 43:3,10 44:17
                               officers 7:24
 monitor 22:17                                               physically 9:22 45:23,24      process 13:23 18:8 21:18
                               official 5:2
 monitoring 37:19 48:4                                       pick 31:11                    professional 17:22 25:25
                               older 31:16                                                  29:16,22
 month 29:20                                                 picture 31:11
                               onset 23:10 25:17                                           professionals 12:21
 morning 20:23                                               piece 13:25
                               opportunity 5:11                                             17:20
 MYLAR 3:21,25 16:1,4,9                                      place 10:4 14:11 24:14
                               orders 22:9                    27:2 41:12,21                program 7:6 9:16 11:3
  33:15,18 34:10 35:11 36:7
  38:6 39:8 40:16 47:5,14      orientation 30:14             places 14:10 16:25            protected 9:25 33:22
  48:18,21 49:4 50:20          outline 25:12                 plaintiff 3:3                 protocol 21:12,16 22:13,
                               oversight 22:6                                               20
                                                             plans 20:5
              N                overview 11:12                                              protocols 22:3
                                                             point 13:8 24:9 43:20
                                                                                           provide 12:18,20
 named 5:2 50:14                                             policies 43:3,10,19 44:16
                                             P                                             psychological 11:23 12:1
 names 10:4                                                  policy 15:7 17:15 22:10
                                                              24:14,19 34:22 44:3 45:9,    publicly 43:21
 nature 31:16 35:9 43:7        p.m. 50:23                     12                           pull 8:3,4 9:20 10:4
 nauseated 23:1                PA 21:8                       population 46:4               Purgatory 8:10
 necessarily 9:12,15 27:21     paper 41:21                   position 44:18                purpose 17:19
 needing 13:11                 paperwork 14:13               positive 5:9                  put 26:11 27:13,16,18
 night 36:3 37:17 45:22        parole 15:9                   posted 43:21                   38:19 42:19 43:25 44:14,
 notation 37:7                                                                              19
                               part 11:21 13:7,12 14:1       practice 12:10 17:14
 note 26:12,17,21 27:14,18      16:25 17:7 18:8 21:23         19:13 21:20 22:7 24:18,20,   puts 26:21
  38:13,20 41:4 46:24           28:24 41:23,25 42:11          25 30:16 45:13
 notes 9:13 17:12 26:11        particulars 50:17             practitioner 21:8,9                          Q
  31:6,21 36:4 37:2,6,21       parties 4:21                  prebooking 14:10,25
 notice 27:17                  passage 48:7                  preparation 6:11              qualified 14:7
 notification 42:13            password 9:25                 prescribe 12:15               quarters 12:11
 notified 26:23                paste 11:10                   prescription 12:22 16:15      question 5:4,24 6:19
                                                                                            18:11,20 24:3 30:21 33:16
 November 8:8                  patient 8:10 10:4,5 23:22     presence 39:20                 37:1,4,5 39:19 40:20 44:7,
 number 3:19,22,23 4:2 7:2     patient's 7:1                                                10 48:25
  10:2 20:25


                                         Linda Van Tassell, CRR, RMR, RDR                  Index: medication–question
                                          DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 20 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton

 questioning 30:14               12,13 31:17,24,25 39:18   search 10:4 14:11             spell 3:11 4:23
 questions 5:11,17 17:4          40:12 47:10,11,13 50:7    section 8:25 9:5 41:11,17     spent 12:9 13:6
  18:12 33:20 49:25 50:5,18,   remind 10:23                 43:19                        Spillman 42:2,3,5,8
  20                           reminder 5:10               security 42:22,23             split 25:23
 quickly 14:24 48:12           rephrase 6:1                send 41:19                    spoken 39:6
                               reporter 10:20              sense 5:21                    spreadsheet 7:5
              R                represent 15:17 37:2 50:3   service 42:13                 St 3:18
 range 8:1                     request 8:17,19 11:6        services 4:6 11:6 12:18       staff 14:9,15,17,18 19:21
                                 43:13                      14:1,3 15:5,25 19:18 20:4     21:7 24:21,22 25:4 37:25
 rate 22:18,19,23 28:19                                     43:6,8,9
  49:19,22                     requested 9:3,13                                           42:22 43:1,3,24 45:10
                               requests 9:9 11:7 12:12     set 20:13                      48:4,24 50:14
 read 50:21
                               requirements 42:18          share 14:4                    staffing 15:1
 Reading 50:25
                               requires 10:20              Sheriff's 14:18               standardized 21:16
 reads 24:19
                               reside 3:17                 shift 36:3 37:17,19 45:14,    standpoint 47:21
 reason 6:7                                                 22,25
                               resolution 5:6                                            start 23:5
 reasons 24:6                                              shifts 13:20
                               resolved 35:16                                            state 3:8 8:18
 recall 31:5,6,8,10 32:12                                  short 14:8 18:7
  37:20 42:17 47:18            respect 46:22                                             statement 17:2
                                                           show 9:9,11,15 15:23          status 22:25 24:16 30:8
 receive 27:17                 responsibilities 19:16       38:19                         49:11,13,15
 received 32:13,16 41:13       responsibility 22:5 25:24   showed 9:9 28:18
  44:5,21                        27:13                                                   stay 20:24
                                                           shower 46:10,12               Stillman 45:4,6
 recent 18:16                  responsible 20:4 22:8
                                 37:18                     sick 21:1                     stood 19:8 36:5
 recently 30:2,19 40:7
                               review 19:1,5 27:6,22       sign 41:20 50:21              stuff 22:2
 Recess 34:2
                                 35:18 37:6 38:22 39:25    signed 15:20                  subdivided 7:2
 recollection 31:13,14,22        40:13
  40:24                                                    significant 13:12 19:10       submitted 50:25
                               reviewed 6:10,13,17,21       30:8
 recommend 23:25                 27:15 31:6 42:9 48:14                                   substance 44:6,20
                                                           signs 22:17,22 23:19
 recommends 16:14              reviewing 15:18 31:21        25:14,18 28:19,21 29:8,12,   substantiate 49:2
 record 3:9 6:15,20,25 7:11    reviews 19:22                24                           sudden 25:17
  8:3 9:1,19 10:25 27:2                                    similar 16:17                 suffered 30:9
  33:24 41:3,11,22 49:6,10     rise 39:7
                               RN 32:8,9 36:2              simply 32:23                  suffering 49:8
 recorded 17:11
                               role 20:1 37:14             sit 19:7 27:24 32:23          supervision 22:2 26:3
 records 8:12,18,19,20,24
  9:3,13 15:18 35:18 38:23     room 20:9 46:11             Sitting 29:6                  suppose 20:10
  39:25 40:14 41:5,6,7,12,15   rude 10:24                  situation 48:9                suspect 43:22
  42:5,10,15 45:2,4,7 48:14                                small 46:20
  49:1                         Ryan 33:9,10 34:4 35:20                                   suspicion 49:12
                                 37:10 39:19,21 40:3       smaller 24:11                 sweating 23:1 29:3
 refer 10:2 15:6 24:23 46:24
                                                           sober 47:23                   sworn 3:4
 reference 38:2
                                              S            social 11:16,17,18            symptoms 21:11,17 22:15
 referral 25:3 26:20,24                                                                   23:3,5,9,20 28:14 29:12
  27:10                                                    somebody's 22:19
                               sake 7:11 37:4                                             49:18
 referrals 12:20                                           sort 11:12 25:23
                               scan 41:12,18,22                                          system 7:1 11:4,8 34:14
 referred 24:16 26:12                                      sounds 20:3 44:13              38:16 42:1
                               scanned 8:25
 referring 15:21                                           specific 10:5 17:4 22:19
                               schedule 6:17 7:18 10:13,    24:4 27:24 28:14 43:16,23
 refresh 31:21                  25 20:13,16                 44:24                                       T
 Refusal 15:25                 schedules 10:9              specifically 14:2,16
 refuse 16:13 17:4                                          22:16,18 25:13 35:16         table 7:4 38:10
                               scheduling 19:20
 regard 30:25 34:7                                          39:22                        tables 9:10
                               SCHRIEVER 3:7,23 16:3,
 related 27:6,9 35:15           7 33:25 40:19 47:7 49:24   specifics 26:15               takes 14:11 18:5
 release 41:20                 screen 9:23,24,25 10:1      speculate 5:25                taking 50:22
 relevant 37:21                screened 30:19              speculation 38:6 47:14        talk 11:9,11,14 14:2,7
                                                            48:19 49:5                    23:12 33:20
 remember 8:2 9:7 18:14        screening 15:4,5 17:24
  19:3 26:10,12,15 28:2,3,                                                               talked 19:12


                                        Linda Van Tassell, CRR, RMR, RDR                   Index: questioning–talked
                                         DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-4 Filed 01/09/19 Page 21 of 21
                                                   CROWSON vs WASHINGTON COUNTY
April 16, 2018                                                              Jon Worlton

 talking 15:23 41:9             uh-uh 10:20                   withdrawals 49:9
 task 27:1,13,16,20             undergoing 30:3               withdrawing 13:2 21:15
 tasks 27:3,6,9                 understand 21:16 25:15,        49:16
 telephone 39:5                  23 26:2 29:14,19 30:22       wondering 44:16
                                 38:11 49:11                  words 6:24 11:25 42:1,4,
 telling 28:13
                                understanding 12:14            19,23
 Tellmate 11:4                   22:21 23:7,8,11 35:14 39:4   work 3:22,23 11:3,17 13:8,
 Ten 4:17 32:7                   47:18                         13 19:15
 terms 13:20 22:6 33:23         understood 49:14              worked 11:19 32:5
 testified 3:4                  unfair 24:13                  worker 11:16,18
 testify 5:20                   uniform 17:15                 workflow 12:12
 thing 10:18 25:17 30:21        unit 10:8 19:24               working 6:18 7:19,21 36:3
   32:24 33:1 34:17 41:14       units 11:5                     37:17 48:23
   46:12
                                untruthfulness 35:3           works 4:1
 things 5:18 10:1,3,10 17:3
   18:3 20:7 22:10 23:2 25:19   unusual 49:15                 workstation 20:11
   30:14 33:12 41:10,18 46:4,   uploaded 42:2                 Worlton 3:2,10,13
   5,11 47:20                   Utah 15:24                    worries 24:23
 thought 12:21 28:10                                          written 11:7 33:5 43:2
 threshold 22:20                             V                 45:12
 Thursdays 20:18                                              wrong 12:15
 time 4:15 5:3 6:7 8:10 12:9    Vague 38:9
   13:5 20:21 37:22 39:17       Vaguely 31:9                                 Y
   42:9,12 44:9 46:4,9,22
   47:16 48:5,7,8               varies 48:10
                                verbally 26:25 27:19,20       years 4:17 11:20 31:25
 times 4:14 45:19                                              32:7
 title 15:24 43:5,16            version 37:3
 today 11:3 19:7 27:25 29:6     versus 29:17
 told 28:3 50:7                 view 12:3
 town 8:23                      violation 15:9,10 34:21
 track 9:17                     visit 31:7,22,24
 train 24:21                    vital 22:17,22 25:14,17
 trained 25:10                  volunteer 8:23
 transferred 44:11
                                             W
 transfers 11:7
 transport 37:11                W-O-R-L-T-O-N 3:14
 treat 22:14                    waiver 15:16,17,19,22
 treatment 8:21 9:17 16:13      wake 45:22
   20:5
                                Washington 4:7,25 7:11
 tremors 29:1                    50:25
 true 23:4                      watching 48:4
 Tuesdays 20:18                 ways 7:3 27:3 30:1
 Twelve 45:16,17                web-based 7:6
 type 13:6 22:2 23:3 30:5       week 19:6 20:20 41:10
   32:8,18 38:3 44:5 48:9,16     48:12
 types 13:3                     weeks 20:19
 typically 18:5 46:20           white 31:18
                                Wight 38:9 50:2,4,18
              U                 wished 37:11
 uh-huh 5:22 7:20 10:15,19      withdrawal 12:24 21:18
  15:14 18:23 26:22 38:14        22:15,17,20 23:5 29:8,10,
  44:15 45:8,18 47:1             12 48:17 49:3



                                          Linda Van Tassell, CRR, RMR, RDR                 Index: talking–years
                                           DepomaxMerit Litigation Services
